Indian claims/ appeal from Indian Claims Commission —
The Muckleshoot Tribe of Indians has appealed from a determination of the Indian Claims Commission awarding appellant $80,377 for 101,620 acres of land located in the State of Washington (3 Ind. Cl. Comm. 658 (1955); 6 Ind. Cl. Comm. 608 (1958); 12 Ind. Cl. Comm. 743 (1963), Docket No. 98), which lands the Commission found were taken by appellee without the payment of compensation and that the value of the land on the date of taking was 850 per acre. The appellant contends that the Commission should have found that the Tribe aboriginally owned a larger tract of land and that the value was more than 850 per acre on March 8, 1859. The appellant also contends that contrary to the Commission’s findings the Tribe was a party to the Treaty of Point Elliott, 12 Stat. 927. Upon consideration of the appeal, together with the briefs and oral argument of counsel, the court concluded that the decision of the Indian Claims *1284Commission should be affirmed except as to the finding that the appellant was not a party to the Treaty of Point Elliott. Inasmuch as that finding and the statement in the opinion were unnecessary to the disposition of the case and to the disposition of the appeal in this court and because the court felt that the finding and statement might have collateral consequences in extraneous circumstances, the court ordered on February 23,1966, that the finding and statement be vacated without in any way passing upon their correctness. It was also ordered that with that exception the decision of the Commission be affirmed. The appellant filed a petition for a writ of certiorari on July 22,1966, which was denied October 10,1966,385 U.S.-.